,   .
                                                                                              FILED
                                                                                             NOV 302009
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA                              Clerk, u.s. District and
                                                                                           Bankruptcy Courts

Fallon Brizendine,                                      )
                                                        )
                Plaintiff,                              )
                                                        )
               v.                                       )       Civil Action No.       09 2275
                                                        )
Charles Herbold,                                        )
                                                        )
                Defendant.                              )




                                    MEMORANDUM OPINION

        This matter is before the Court on plaintiffs pro se complaint and application to proceed

informa pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff, a resident of Frederick, Maryland, sues a resident of the District of Columbia

for an alleged debt of $14, 465.00 "accrued over a 2-year period." Compi. at 1. The complaint

neither presents a federal question nor provides a basis for diversity jurisdiction because the

amount in controversy is well below the minimum amount for diversity jurisdiction.
Accordingly, the complaint must be dismissed. 1 A separate Order accompanies this

Memorandum Opinion.



      /I ~